Citation Nr: 0603407	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  98-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension and heart 
disease, claimed as secondary to the service-connected 
anxiety and depression disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied entitlement to the benefit 
currently sought on appeal.  In December 2000, the Board 
remanded the claim for further development.  After it 
returned, the Board undertook additional development itself 
under 38 C.F.R. § 19.9(a)(2) (2002).  In May 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. § 19.9(a)(2), disallowing the Board to develop 
claims.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir., 2003).  Thus, in 
November 2003, the Board remanded the claim for a substantive 
review of the case.  The Appeals Management Center (AMC) 
reviewed the claim in its entirety and issued a supplemental 
statement of the case to the veteran and his representative 
in March 2005.  The case was then returned to the Board for 
appellate review in January 2006.

The veteran appeared before a Decision Review Officer at the 
RO in a hearing in March 1998 to present testimony, in part, 
on the issue on appeal.  The hearing transcript has been 
associated with the claims file.

FINDING OF FACT

Hypertension and coronary artery disease have not been 
medically related to the veteran's service-connected 
disabilities of anxiety and depression disorders.  


CONCLUSION OF LAW

Hypertension and coronary artery disease are not proximately 
due to, or the result of, the veteran's service-connected 
psychiatric disabilities.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for secondary service connection.  In this 
context, the Board notes that a substantially complete 
application was received in September 1996 and adjudicated in 
March 1997, prior to the enactment of the VCAA.  However, 
during the course of the appeal, in April 2004, the AMC 
provided notice to the veteran regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for secondary service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

In March 2005, the AMC readjudicated the claim based on all 
the evidence, without taint from prior adjudications.  
Therefore, the Board finds no prejudice in the fact that the 
initial AOJ denial pre-dated VCAA-compliant notice.  
Accordingly, the Board finds that the content and timing of 
the April 2004 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Relevant treatment 
records have been secured, and the veteran has been medically 
examined in conjunction with his claim. 

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Secondary Service Connection

The veteran contends that his hypertension and heart disease 
were either caused or aggravated by his service-connected 
psychiatric disabilities.  Specifically, in his March 1998 
hearing before the RO, he posited that he was always "on 
edge" which caused his blood pressure to be high, and in 
turn, his heart disease to manifest.  Service connection was 
established for anxiety and depression disorders by Board 
decision in May 2003, effective the date of the veteran's 
original claim, in September 1996.  The Board observes that 
the veteran has not alleged that the heart disorders are in 
any way related to his active duty service.

Secondary service connection may be granted for disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When aggravation of a non-service-connected disability is 
proximately due to, or the result of, a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board has reviewed the entirety of the claims file, to 
include private treatment records, dated from October 1995 to 
October 2002, and VA examination reports, dated in October 
1996, November 1996, June 2001, April 2003, and April 2004.  
These records reveal that the earliest documented diagnoses 
for hypertension and coronary artery disease (CAD) were in 
January 1996.  Subsequent treatment for hypertension is noted 
in July and August 2001.  Treatment for CAD is more frequent 
from the point of diagnosis forward, to include treatment for 
angina with the use of nitroglycerin and bypass surgery. 

VA mental examination in November 1996 revealed that the 
veteran reported a history of experiencing anxiety attacks 
and chest tightness.  On one other occasion in the health 
records, the veteran attributed his chest pain to becoming 
agitated. Primarily, it appears from this exam, the 
subsequent one in June 2001, and the balance of the records, 
that the veteran's psychiatric disorders are manifested by 
irritability and loss of temper.  

The record contains one opinion regarding a possible 
relationship between the veteran's heart disorders and his 
psychiatric disorders.  At an April 2004 VA heart 
examination, the examiner specifically noted that he had 
reviewed the veteran's claims folder, to include his medical 
records.   Upon examination, the diagnoses noted were CAD, 
status post coronary artery bypass graft, and hypertension.  
The examiner opined that the heart disorder was not caused or 
aggravated by the service-connected depressive disorder or 
anxiety disorder. 

The Board notes that the examiner reviewed the record and 
rendered an opinion based on that review and his personal 
examination of the veteran.  Absent evidence to the contrary, 
the Board is not in a position to question his opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.


ORDER

Entitlement to service connection for  hypertension and 
coronary artery disease is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


